Citation Nr: 1827059	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-41 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for renal cancer, to include as due to exposure to contaminated water at Camp Lejeune.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  



FINDINGS OF FACT

1.  The Veteran served for more than 30 days at Camp Lejeune from November 1968 to January 1969, and he is presumed to have been exposed to contaminated water during service.  

2.  The Veteran's renal cell carcinoma status post right nephrectomy and partial left nephrectomy manifested to a compensable degree.  



CONCLUSION OF LAW

The Veteran's renal cancer status post right nephrectomy and partial left nephrectomy is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(f) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309, to allow presumptive service connection for certain enumerated diseases related to exposure to contaminants present in the water supply at Camp Lejeune.  For purposes of this section, contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R. § 3.307(a)(7)(i).

Section § 3.307(a)(7) provides that a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. §  3.307(a)(7)(iii).

The enumerated diseases which are deemed to be associated with exposure to contaminated water at Camp Lejeune are kidney cancer; liver cancer; Non-Hodgkin's lymphoma; adult leukemia; multiple myeloma; Parkinson's disease; aplastic anemia and other myelodysplastic syndromes; and bladder cancer.  38 C.F.R. § 3.309(f).  The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(7)(ii).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for renal cell carcinoma status post right nephrectomy and left partial nephrectomy.

The Veteran has contended that he developed renal cancer as a result of exposure to contaminated water while stationed at the United States Marine Corps Base at Camp Lejeune, North Carolina.  His service personnel records confirm that he was stationed at Camp Lejeune from November 22, 1968, to January 21, 1969.  Therefore, the Veteran is presumed to have been exposed to contaminated water at Camp Lejeune.  38 C.F.R. §§ 3.307(a)(7)(iii).  

The post-service medical evidence also shows that the Veteran has been diagnosed with bilateral renal cell carcinoma.  See, e.g., January 2014 VA hematology record.  In addition, the Veteran underwent a right radical nephrectomy in September 2008 and a left partial nephrectomy in January 2012.  Therefore, the Veteran has been diagnosed with a disease that is presumptively associated with exposure to contaminated water at Camp Lejeune and that has manifested to a compensable degree.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Board does acknowledge that the August 2013 VA examiner provided a negative nexus opinion regarding the Veteran's renal cancer.  However, given the recent amendments to 38 C.F.R. §§ 3.307 and 3.309, the Veteran's renal cancer is presumed to be related to his exposure to contaminated water at Camp Lejeune.  Moreover, the evidence is not sufficient to rebut the presumptive provisions of § 3.307.  

Based on the foregoing, the Board finds that service connection for renal cancer status post nephrectomy is warranted.  38 C.F.R. §§ 3.307(a)(7), 3.309(f).





ORDER

Entitlement to service connection for renal cancer status post right nephrectomy and left partial nephrectomy is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


